Case 1:19-cr-00408-MKB Document 134 Filed 08/24/20 Page 1 of 3 PageID #: 923




SLR:LDM:TRP
F. #2017R01691

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                                        BILL OF PARTICULARS

        - against –                                              19-CR-408 (MKB)

 ISKYO ARONOV,
   also known as “Isaac Aronov,”
 MICHAEL KONSTANTINOVSKIY,
   also known as “Michael Kay,”
 TOMER DAFNA,
 AVRAHAM TARSHISH,
   also known as “Avi Tarshish,” and
 MICHAEL HERSKOWITZ,

                 Defendants.
  – – – – – – – – – – – –X

               The United States of America, by and through SETH D. DuCHARME, Acting

United States Attorney for the Eastern District of New York, and Tanisha R. Payne, Assistant

United States Attorney, hereby files the following Bill of Particulars for forfeiture of property.

               The above-captioned Indictment seeks forfeiture of property pursuant to Title 18,

United States Code, Sections 981(a)(1)(C), and 982(a)(2), Title 21, United States Code, Section

853(p), and Title 28, United States Code, Section 2461(c). The United States hereby gives notice

that it seeks forfeiture of the following additional property:

             1.    The real property and premises located at 769 MacDonough Street, Brooklyn,
                   New York, and all proceeds traceable thereto;

             2.    The real property and premises located at 94 Monroe Street, Brooklyn, New
                   York, and all proceeds traceable thereto;
Case 1:19-cr-00408-MKB Document 134 Filed 08/24/20 Page 2 of 3 PageID #: 924




         3.   The real property and premises located at 857 Lincoln Place, Brooklyn, New
              York, and all proceeds traceable thereto;

         4.   The real property and premises located at 369 Tomkins Avenue, Brooklyn,
              New York, and all proceeds traceable thereto;

         5.   The real property and premises located at 442 Quincy Street, Brooklyn, New
              York, and all proceeds traceable thereto;

         6.   The real property and premises located at 114 Adelphi Street, Brooklyn, New
              York, and all proceeds traceable thereto;

         7.   The real property and premises located at 981 Hancock Street, Brooklyn, New
              York, and all proceeds traceable thereto;

         8.   The real property and premises located at 313 Van Buren Street, Brooklyn,
              New York, and all proceeds traceable thereto;

         9.   The real property and premises located at 282 Schaefer Street, Brooklyn, New
              York, and all proceeds traceable thereto;

        10.   The real property and premises located at 218 Quincy Street, Brooklyn, New
              York, and all proceeds traceable thereto; and

        11.   The real property and premises located at 56 Mother Gaston Boulevard,
              Brooklyn, New York, and all proceeds traceable thereto.




                                          2
Case 1:19-cr-00408-MKB Document 134 Filed 08/24/20 Page 3 of 3 PageID #: 925




             The United States reserves the right to supplement or amend this Bill of Particulars.


Dated: Brooklyn, New York
       August 24, 2020

                                               SETH D. DuCHARME
                                               Acting United States Attorney
                                               Eastern District of New York
                                               271-A Cadman Plaza East
                                               Brooklyn, New York 11201

                                          By: /s Tanisha R. Payne
                                              Tanisha R. Payne
                                              Assistant United States Attorney
                                              (718) 254-6358

cc: All Counsel of Record (by ECF)




                                               3
